                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  BEAUMONT DIVISION

ARTURO ELIZONDO JR.,
        Plaintiff,
v.
                                                                    NO.1:19-CV-00459-TH
ADHAN ABBIKADIR, MBA TRANSPORT
OF COLUMBUS, LLC,
        Defendants.


                     ORDER SETTING TELEPHONIC STATUS CONFERENCE
       This case is assigned to the Honorable Thad Heartfield, United States District Judge, and

has been referred to the undersigned for pretrial management. Pending before the court is a Motion

for Partial Summary Judgment filed by the Defendants. Doc. No. 18. The Plaintiff has not

responded to the motion. Pursuant to the First Amended Scheduling Order, however, discovery

need not be completed until January 5, 2021. Doc. No. 17. Accordingly, the undersigned would

like to hold a telephonic status conference to better understand the status of this case.

       It is, therefore, ORDERED that a status conference is SET before the undersigned for

Wednesday, December 2, 2020 at 10:00 a.m. Due to the ongoing COVID-19 situation, the hearing

will be held telephonically. The parties will be provided with call-in information.


       SIGNED this 20th day of November, 2020.




                                                     _________________________
                                                     Zack Hawthorn
                                                     United States Magistrate Judge
